DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The title:
	The title is too long which has been changed to: --" CHIP BONDING APPARATUS” --.  

	The claims:
	Please cancel claims 13-20. (Note: This application is in condition for allowance except for the presence of claims 13-20 directed to Inventions II-III non-elected without traverse (see OA dated 12/09/21).  Accordingly, claims 13-20 have been cancelled).  Further, Applicant reserves the rights to pursue unelected claims 13-30 in a divisional or continuation application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: that the applied prior art does not teach or fairly discloses the specific features as represented in the base claim  where” a first bonding tool connected to the heat generating portion of the heater, wherein the first bonding tool includes a fifth portion and a sixth portion, the fifth portion disposed between the bonding tool assembly fixing unit and the first bonding tool fixing unit, and the sixth portion partly disposed between the bonding tool assembly fixing unit and the first bonding tool fixing unit” in combination w/ the rest of the limitation set forth in details in the claims (see claim 1 as amended).  Examiner also incorporate from Applicant’s “Remarks”, page 8, paragraph 8 as other reason for allowance.   Accordingly, claims 1-12 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt